DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA . 

Examiner’s Remark
Applicant is thanked for amending the Specification and Drawings; accordingly, the Objections have been withdrawn. 
Similarly, Applicant is thanked for amending the Abstract, as discussed during the 22 June 2022 Applicant initiated interview, to disclose the elected embodiment of figures 3 and 4.
Lastly, Applicant is thanked for cancelling claim 7, thereby obviating the 35 USC §112(d) Rejection by eliminating the recitation of the round cross-section air adjuster having a round cross section.

Allowable Subject Matter
Claims 1, 3, 4, 6, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not render obvious over the claimed combination of the subject matter, particularly wherein the third portion selectively closes or opens the air supply channel to the air adjuster.
The closes prior art, Cho et al (US 2017/0120722) discloses an air vent (310) for a motor vehicle comprising:
an air supply channel (fig 1: (100), (fig 1, 7: (100/224), [0050, 0078 – 0080]); 

    PNG
    media_image1.png
    514
    829
    media_image1.png
    Greyscale

a first air discharge channel (fig 1: (321)) which branches off from the air supply channel and which comprises a first air inlet opening (102U) having a first air inlet opening angular extent (annotated below) and a first air outlet opening (313) and 

    PNG
    media_image2.png
    422
    734
    media_image2.png
    Greyscale

a second air discharge channel (fig 1: (322)) which branches off from the air supply channel and which comprises a second air inlet opening (102L) having a second annotated above), and a second air outlet opening (314), 
wherein: 
the first air inlet opening (102U) and the second air inlet opening (102L) are constructed to be parallel with each other in fluid terms (as seen in fig 1), 
the first air outlet opening (313) and the second air outlet opening (314) are spaced apart from each other (as seen in fig 1),
an air adjuster (220) 
which is for adjusting a quantity of air transported through the first air discharge channel (321) and the second air discharge channel (322) and 
which is arranged adjacent to the first air inlet opening (102U) and the second air inlet opening (102L), 
the air adjuster (220) has a round cross-section at an outer side of which: 
a first portion ((220U) annotated above) having a first portion angular extent (fig 13, annotated below) and 
a second portion ((220L) annotated above) having a second portion angular extent (fig 11, annotated below) are provided, 

    PNG
    media_image3.png
    335
    861
    media_image3.png
    Greyscale

the first portion (210U) and the second portion (210L) are spaced apart from each other with an air guiding channel (fig 5: (222)) being formed [0063 – 0065, 0080]
the first portion (210U) selectively closes or at least partially releases the first air inlet opening (fig 13: (313)) [0065], 
the second portion (210L) selectively closes or at least partially releases the second air inlet opening (fig 11: (314)) [0065],
the first portion angular extent (arc length of (210U)) is substantially equal to the first air inlet opening extent (102U) (as seen in fig 13, above) and the second portion angular extent (arc length of 210L) (as seen in fig 11, above) is substantially equal to the second air inlet opening extent (102L); 
wherein:
the air adjuster further has a third portion (aperture (224)) having a third portion angular extent, and
the third portion (224) selectively closes or opens the supply air channel (fig 1: (100/224)), and

    PNG
    media_image4.png
    437
    1192
    media_image4.png
    Greyscale

the third portion angular extent (arc length of (224), as seen, above) is greater than each of the first (220U) and second (220L) portion angular extents.
However, Cho et al fails to disclose the above limitations of the third portion selectively closes or opens the air supply channel to the air adjuster.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F Hamilton/
Examiner, Art Unit 3762



/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762